            Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
In re AMERICAN REALTY CAPITAL             : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION               :
                                          : CLASS ACTION
                                          :
This Document Relates To:                 :
                                          :
        ALL ACTIONS.                      :
                                          x



       NOTICE OF CLASS PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
   JUDGMENT AGAINST DEFENDANTS BRIAN S. BLOCK AND LISA P. MCALISTER




1528487_1
            Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 2 of 9



TO:     ALL PARTIES AND THEIR ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Statement of

Undisputed Facts, and Declaration of Debra J. Wyman with supporting exhibits, Class Plaintiffs will

move this Court before the Honorable Alvin K. Hellerstein, United States District Judge, at the

United States Courthouse for the Southern District of New York, 500 Pearl Street, New York, New

York 10007, at a date and time to be determined by the Court, for an Order, pursuant to Federal Rule

of Civil Procedure 56, granting partial summary judgment in favor of Class Plaintiffs: (1) against

Brian S. Block (“Block”), on Count IX of the Third Amended Class Action Complaint for Violations

of the Federal Securities Laws (Dkt. No. 312, the “TAC”), on the elements of falsity, in connection

with the purchase or sale of a security, materiality, and scienter, with respect to the alleged false

statements in American Realty Capital Property, Inc.’s (“ARCP”) 2Q14 Form 8-K, 2Q14 Form 10-

Q, and Block’s certification pursuant to the Sarbanes Oxley Act of 2002 filed therewith; (2) against

Lisa P. McAlister, on Count IX of the TAC, on the elements of falsity, in connection with the

purchase or sale of a security, materiality, and scienter, with respect to the alleged false statements in

ARCP’s 2Q14 Form 8-K and 2Q14 Form 10-Q; and (3) such other and further relief as the Court

deems just and proper.

DATED: February 8, 2019                          ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                 DARREN J. ROBBINS
                                                 DANIEL S. DROSMAN
                                                 JONAH H. GOLDSTEIN
                                                 DEBRA J. WYMAN
                                                 JESSICA T. SHINNEFIELD


                                                                s/ DEBRA J. WYMAN
                                                                 DEBRA J. WYMAN



                                                  -1-
1528487_1
            Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 3 of 9




                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101-8498
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        darrenr@rgrdlaw.com
                                        dand@rgrdlaw.com
                                        jonahg@rgrdlaw.com
                                        debraw@rgrdlaw.com
                                        jshinnefield@rgrdlaw.com

                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SAMUEL H. RUDMAN
                                        ROBERT M. ROTHMAN
                                        58 South Service Road, Suite 200
                                        Melville, NY 11747
                                        Telephone: 631/367-7100
                                        631/367-1173 (fax)
                                        srudman@rgrdlaw.com
                                        rrothman@rgrdlaw.com

                                        Lead Counsel for Lead Plaintiff and the Class




                                         -2-
1528487_1
            Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 4 of 9



                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on February 8, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ DEBRA J. WYMAN
                                                    DEBRA J. WYMAN

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101-8498
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)

                                                    E-mail: debraw@rgrdlaw.com




1528487_1
SDNY CM/ECF NextGen Version 1.2-                                       Page 1 of 5
        Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 5 of 9


Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

    • Jeffrey Simon Abraham
      jabraham@aftlaw.com

    • Robin L. Alperstein
      ralperstein@beckerglynn.com,mghose@beckerglynn.com,hhill@beckerglynn.com

    • Antonia Marie Apps
      aapps@milbank.com,tlevendosky@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com,USANYS.ECF@USDOJ.GOV

    • Adam M. Apton
      aapton@zlk.com

    • Karim Basaria
      kbasaria@sidley.com

    • Gary Frederick Bendinger
      gbendinger@sidley.com,nyefiling@sidley.com,gary-bendinger-4030@ecf.pacerpro.com

    • Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

    • Rebecca A. Beynon
      rbeynon@kellogghansen.com

    • Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

    • Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

    • Adam Jerrod Bookman
      adam.bookman@weil.com

    • Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,jplatt@sidley.com,ntygesso@sidley.com,ncon
      braun-9612@ecf.pacerpro.com

    • Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

    • Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,5233378420@filings.docketbird.com,lmix@rgrdlaw.com

    • Alexandra Rebecca Clark
      aclark@pkbllp.com

    • Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

    • Jason Robert D'Agnenica
      jasondag@ssbny.com

    • Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

    • Jillian Rebecca Dent
      jdent@sidley.com,jillian-dent-4387@ecf.pacerpro.com,efilingnotice@sidley.com

    • Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

    • Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

    • Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,5593753420@filings.docketbird.com

    • H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com

    • Meagan Alicia Farmer
      mfarmer@gardylaw.com

    • Reid Mason Figel
      rfigel@kellogghansen.com,esavoie@kellogghansen.com,jbelfatto@kellogghansen.com,gfording@kellogghansen.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                         2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 2 of 5
        Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 6 of 9

  • Christopher Lee Filburn
    cfilburn@paulweiss.com,mao_fednational@paulweiss.com

  • Robert Craig Finkel
    rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

  • Jason A. Forge
    jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com

  • Adam Fotiades
    afotiades@zuckerman.com

  • Molly Bruder Fox
    mbfox@steptoe.com

  • Christopher Louis Garcia
    christopher.garcia@weil.com,evert.christensen@weil.com,MCO.ECF@weil.com,nymao@ecf.pacerpro.com

  • James Philip Gillespie
    jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

  • Daniel Zachary Goldman
    dgoldman@pkbllp.com

  • Andrew Edward Goldsmith
    agoldsmith@kellogghansen.com,jlai@kellogghansen.com,ecfnotices@kellogghansen.com

  • Jonah H. Goldstein
    jonahg@rgrdlaw.com

  • Douglas W. Greene
    dgreene@bakerlaw.com,davisc@lanepowell.com,ssmith@bakerlaw.com,Matsushitat@lanepowell.com,lanep@lanepowell.com,schaera@lanepowell.com,mitchelll@lan

  • Theresa Hsin-Yi Gue
    tgue@pkbllp.com

  • Adam Selim Hakki
    ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

  • John Louis Hardiman
    hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

  • David Charles Harrison
    dharrison@lowey.com

  • Barbara J. Hart
    bhart@lowey.com

  • Steven P. Harte
    steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

  • Cody Herche
    cherche@kellogghansen.com,apursley@kellogghansen.com

  • William Scott Holleman
    ScottH@johnsonfistel.com,paralegal@johnsonfistel.com

  • Geoffrey Coyle Jarvis
    gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

  • Frank James Johnson
    frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

  • Rebecca M Katz
    rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

  • Christopher J. Keller
    ckeller@labaton.com,5497918420@filings.docketbird.com,kgutierrez@labaton.com,drogers@labaton.com,ElectronicCaseFiling@labaton.com

  • Michael Anthony Keough
    mkeough@steptoe.com,bhamerschlag@Steptoe.com,ehartman@steptoe.com

  • Phillip C. Kim
    pkim@rosenlegal.com

  • Lawrence Paul Kolker
    kolker@whafh.com

  • Alexia Dorothea Korberg
    akorberg@paulweiss.com,mao_fednational@paulweiss.com

  • Daniel Jonathan Kramer
    dkramer@paulweiss.com,mao_fednational@paulweiss.com

  • Larry Howard Krantz
    lkrantz@krantzberman.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 3 of 5
        Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 7 of 9

  • Eric Albin Larson
    elarson@mmmlaw.com,eeckard@mmmlaw.com

  • Angel P. Lau
    alau@rgrdlaw.com,8467512420@filings.docketbird.com,tdevries@rgrdlaw.com

  • Justin David Lerer
    jlerer@paulweiss.com,mao_fednational@paulweiss.com

  • Michelle Lynn Levin
    mlevin@steptoe.com,bhamerschlag@Steptoe.com,ehartman@steptoe.com,cjenkins@steptoe.com

  • Daniel Craig Lewis
    daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
    6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

  • Jeremy Alan Lieberman
    jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,jsnematzadeh@pomlaw.com

  • Neil Robert Lieberman
    nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

  • Howard Theodore Longman
    tsvi@aol.com,hlongman@ssbny.com

  • Dermot Lynch
    dlynch@zuckerman.com

  • John Phillip MacNaughton
    jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

  • Michael David Margulies
    mmargulies@carltonfields.com

  • Jerry Lee Marks
    jmarks@milbank.com

  • Rita Kathleen Maxwell
    rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

  • Francis Paul McConville
    fmcconville@labaton.com,kgutierrez@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

  • Glen Garrett McGorty
    gmcgorty@crowell.com

  • Donald Alan Migliori
    dmigliori@motleyrice.com,kdotson@motleyrice.com

  • Michael Campion Miller
    mmiller@steptoe.com,ehartman@steptoe.com,bhamerschlag@steptoe.com,cjenkins@steptoe.com

  • Mark Tamerlane Millkey
    mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,1781895420@filings.docketbird.com

  • Christopher F. Moriarty
    cmoriarty@motleyrice.com,sturman@sturman.ch

  • Daniel P. Moylan
    dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com

  • Beth Mueller
    beth.mueller@kirkland.com,kenymanagingclerk@kirkland.com

  • William H. Narwold
    bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

  • Shawn Patrick Naunton
    snaunton@zuckerman.com

  • Gregory Mark Nespole
    gmn@whafh.com

  • Ivy T. Ngo
    ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Jonathan Ohring
    johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,dhooks1@milbank.com,AutoDocketECF

  • Bradley E Oppenheimer
    boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,gfording@kellogghansen.com

  • Guy Petrillo
    gpetrillo@pkbllp.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                   2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 4 of 5
        Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 8 of 9

  • Ashley M. Price
    APrice@rgrdlaw.com,e_file_sd@rgrdlaw.com,9561670420@filings.docketbird.com,lmix@rgrdlaw.com

  • Arlen Pyenson
    apyenson@crowell.com

  • Fei-Lu Qian
    fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

  • Leah Margaret Quadrino
    lquadrino@steptoe.com,pparker@steptoe.com

  • Daniel Brett Rehns
    drehns@hrsclaw.com,efilings@hrsclaw.com

  • Kenneth Mark Rehns
    krehns@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

  • Julie Goldsmith Reiser
    jreiser@cohenmilstein.com

  • Lorin L. Reisner
    LReisner@paulweiss.com,mao_fednational@paulweiss.com

  • Joseph F. Rice
    jrice@motleyrice.com

  • Ann Kimmel Ritter
    aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

  • Darren J. Robbins
    e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

  • Lara Elizabeth Romansic
    lromansic@steptoe.com

  • Laurence Matthew Rosen
    lrosen@rosenlegal.com

  • David Avi Rosenfeld
    drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

  • Robert M. Rothman
    rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,9858910420@filings.docketbird.com,e_file_sd@rgrdlaw.com

  • Samuel Howard Rudman
    srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Peter George Safirstein
    psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com

  • Michael Gerard Scavelli
    mscavelli@steptoe.com,bhamerschlag@Steptoe.com,cjenkins@steptoe.com

  • Jed Mastren Schwartz
    jschwartz@milbank.com,lknoke@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com,calipio@milbank.com

  • Kevin S. Sciarani
    ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Joseph R. Seidman
    seidman@bernlieb.com

  • Jonathan Lucas Shapiro
    jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

  • Jessica T. Shinnefield
    jshinnefield@rgrdlaw.com,4243953420@filings.docketbird.com

  • Thomas Michael Skelton
    tskelton@lowey.com

  • Richard William Slack
    richard.slack@weil.com,mco.ecf@weil.com,Christopher.Gismondi@weil.com,Patrick.Branson@weil.com,Amy.Suehnholz@weil.com,nymao@ecf.pacerpro.com,evert.
    karp@weil.com,Kaela.Dahan@weil.com

  • Patrick C Smith
    psmith@dehay.com

  • Audra Jan Soloway
    asoloway@paulweiss.com,mao_fednational@paulweiss.com

  • Luigi Spadafora
    spadafora.l@wssllp.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                 2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 5 of 5
        Case 1:15-mc-00040-AKH Document 629 Filed 02/08/19 Page 9 of 9

    • Kendra L Stead
      kstead@sidley.com,efilingnotice@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

    • Michael Howard Steinberg
      steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

    • Christopher D. Stewart
      cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

    • Elizabeth Johnson Stewart
      elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
      0821@ecf.pacerpro.com,manattyoffice@shearman.com

    • William Taylor
      wtaylor@zuckerman.com

    • Daniel Ben Tehrani
      Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

    • Steven Jeffrey Toll
      stoll@cohenmilstein.com,efilings@cohenmilstein.com

    • Matthew Tracy
      tracy.m@wssllp.com

    • Nicholas Tygesson
      ntygesso@sidley.com

    • Anil Karim Vassanji
      vassanjia@sullcrom.com,anil-vassanji-1486@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

    • Melanie Elizabeth Walker
      mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

    • Reid Weingarten
      rweingarten@steptoe.com

    • Joseph Harry Weiss
      jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

    • Theodore Von Wells , Jr
      twells@paulweiss.com,mao_fednational@paulweiss.com

    • Regis C. Worley , Jr
      rworley@rgrdlaw.com

    • Debra J. Wyman
      debraw@rgrdlaw.com,e_file_sd@rgrdlaw.com,9404133420@filings.docketbird.com

    • Genevieve Graeme York-Erwin
      YorkErwinG@lanepowell.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank, Tweed, Hadley & McCloy LLP (NYC)
1 Chase Manhattan Plaza
New York, NY 10005

Kevin Patton
,

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                                        2/6/2019
